      Case 2:18-cr-00116-MHT-WC Document 144 Filed 10/17/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION



UNITED STATES OF AMERICA                       )
                                               )
v.                                             )         Cr. No. 2:18CR116-MHT
                                               )
G. FORD GILBERT                                )
MARTIN J. CONNORS                              )
JACK D. WILLIAMS                               )
RANDALL M. DAVIS                               )


                                           ORDER

       Upon consideration of the Government’s Motion to Continue the Evidentiary Hearing

Scheduled for October 24, 2018 (Doc. 141), it is

       ORDERED that the motion is GRANTED. The evidentiary hearing scheduled in this

matter for October 24, 2018, is hereby RESET for October 31, 2018, at 10:30 a.m., in Courtroom

5A, United States Courthouse, One Church Street, Montgomery, Alabama.

       DONE this 17th day of October, 2018.



                                            /s/ Wallace Capel, Jr.
                                            CHIEF UNITED STATES MAGISTRATE JUDGE
